AGREEMENT AGREEMENT made as of the 22 day of October, 2007, by and between: Michael Raleigh with an address at 4400 Route 9, #1000, Freehold, New Jersey 07728 ("SELLER"); and Won Bum Lee, as purchaserwith an address at 15044 Ocaso Avenue, La Mirada, California 90638 ("PURCHASER"). R E C I T A L S: FIRST, SELLER is the owner of 100,000 shares of common stock of Thermal Technology Services, Inc., a Delaware corporation ("Thermal Technology Services"). SECOND, SELLER desires to sell all 100,000 of his issued and outstanding shares in Thermal Technology Services to PURCHASER in consideration of the following. NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements hereinafter set forth, the parties hereto agree as follows: 1.0Transfer of Shares. SELLER hereby transfers and delivers 100,000 of his issued and outstanding shares in Thermal Technology Services to PURCHASER in consideration of $30,000.Upon receipt of the consideration into the Anslow & Jaclin, LLP Attorney Trust Account, SELLER will immediately forward the 100,000 Thermal Technology Services shares to PURCHASER. 2.0Representations and Warranties of SELLER.
